      Case 2:15-cr-00946 Document 48 Filed on 04/19/21 in TXSD Page 1 of 2
                                                                               United States District Court
                                                                                 Southern District of Texas

                                                                                    ENTERED
                                                                                    April 20, 2021
                         UNITED STATES DISTRICT COURT
                                                                                 Nathan Ochsner, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                            CORPUS CHRISTI DIVISION

UNITED STATES OF AMERICA                     §
                                             §
VS.                                          § CRIMINAL ACTION NO. 2:15-CR-946
                                             §
JAMES ROBERT KIRKLAND                        §

                                         ORDER

       Pending before the Court is Defendant James Robert Kirkland’s letter motion to

amend the judgment. D.E. 47. Defendant has submitted evidence that he/she legally

changed his/her name to Jaymee Renee Kirkland, effective February 25, 2021. Id, p. 2.

He/she now moves the Court to amend the judgment to reflect his/her new legal name

and to forward the amended judgment to the Bureau of Prisons (BOP) so that the BOP

may change his/her name in its SENTRY inmate management system.

       According to the BOP Correctional Systems Manual, “The name entered on the

J&C [Judgment and Commitment] is considered the committed name to be used by the

inmate, as well as the Bureau. SENTRY must reflect the committed name, which may

only be changed by an order from the Federal sentencing court.” BOP Program Statement

5800.15, Correctional Systems Manual § 402(d) (Jan. 1, 2009), available at

https://www.bop.gov/policy/progstat/5800_015.pdf. Despite the BOP’s statement that a

district court may change an inmate’s name on his/her judgment, the Fifth Circuit

recently held that an inmate’s “request to change the name on his judgment was an

unauthorized motion that the district court lacked jurisdiction to entertain” because it did


1/2
      Case 2:15-cr-00946 Document 48 Filed on 04/19/21 in TXSD Page 2 of 2




“not fall into any of the recognized categories of postconviction motions.” United States

v. Varner, 948 F.3d 250, 254 (5th Cir. 2020). Specifically:

              The request did not implicate Rule 35 because it was neither
              made ‘within 14 days after sentencing,’ nor was it made by
              the government. . . . Nor did the request implicate Rule 36
              because it did not seek correction of a ‘clerical error in the
              judgment.’ . . . Nor was [the] request authorized under 18
              U.S.C. § 3582(c)(2) because it was not based upon an
              amendment to the Sentencing Guidelines. Additionally, the
              district court could not construe the request as a motion
              arising under 18 U.S.C. § 3742, which applies only to direct
              appeals. . . . Finally, the request did not arise under 28 U.S.C.
              § 2255 because Varner did not challenge the validity of his
              conviction or sentence.

Id. (internal citations and alterations omitted).

       Under Varner, this Court is without jurisdiction to grant Defendant’s letter motion

to amend the judgment to reflect his/her legal name change. Accordingly, the motion

(D.E. 47) is DENIED.

       ORDERED this 19th day of April, 2021.

                                                ___________________________________
                                                NELVA GONZALES RAMOS
                                                UNITED STATES DISTRICT JUDGE




2/2
